Citation Nr: 0601799	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  02-18 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for residuals of an injury 
of the right foot, status post arthroplasty of the first 
metatarsophalangeal joint with arthritis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2002 rating decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting in Washington, 
D.C.  A transcript of the hearing is associated with the 
claims folder.  

In November 2004, the Board remanded the case for additional 
development.  The case has been returned to the Board for 
further appellate consideration.


REMAND

As noted in the prior remand, at the November 2003 hearing 
before the Board, the veteran raised the issue of entitlement 
to service connection for additional disability of the right 
foot to include pes planus and calcaneal spurs as secondary 
to his service-connected disability of the right foot.  This 
matter should be addressed by the originating agency before 
the Board decides the veteran's claim for an increased 
evaluation.    

The Board is also of the opinion that a new VA examination 
would be probative in ascertaining the severity of the 
veteran's service-connected right foot disability.  The Board 
notes that the most recent VA compensation and pension 
examination was conducted in November 2002.  The examiner did 
not address the etiology of the veteran's pes planus and 
calcaneal spur.  In addition, although the veteran testified 
at the November 2003 hearing that the surgical scar on his 
right great toe is tender, the VA examiner did not address 
whether the scar is tender.  

The Board notes that the originating agency, pursuant to the 
prior Remand, arranged for the veteran to be scheduled for VA 
examinations in July 2005.  Information from the Martinsburg, 
West Virginia, VA Medical Center shows that the veteran did 
not appear for any of the examinations.  The Board notes that 
notice of the time and place of the examination appears to 
have been mailed to a private residence in Martinsburg, West 
Virginia.  However, information received from the veteran 
indicates that he may not have resided at that resided.  In a 
statement submitted to the RO in May 2005, he noted that he 
had not kept in touch with VA and requested that a copy of 
the Remand be forwarded to the Homeless Program at the 
Martinsburg, VA Medical Center.  

In light of the foregoing, the veteran should be scheduled 
for another VA examination.  The originating agency should 
provide the veteran with written notification of the 
provisions of 38 C.F.R. § 3.655(a) and that failure to report 
for a scheduled VA examination, without demonstrated good 
cause for such action, could result in adverse action with 
regard to his claim.  See 38 C.F.R. § 3.655(a) (When a 
claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a podiatrist 
or a physician with appropriate expertise 
to determine the etiology of the pes 
planus and calcaneal spur of the 
veteran's right foot and the severity of 
the service-connected residuals of an 
injury of the right foot, status post 
arthroplasty of the first 
metatarsophalangeal joint with arthritis.  

The veteran should be afforded at least 
30 days advance written notice for his 
examination.  The RO should ascertain the 
veteran's current address from the 
Homeless Program at the VAMC in 
Martinsburg, WV.  Written notice should 
include notification of the date, time, 
and place of the examination.  A copy of 
this notice must be associated with the 
claims folder.  Also, the veteran should 
be advised of his responsibility to 
report for a VA examination under 38 
C.F.R. § 3.655.

The claims folder must be made available 
to and reviewed by the examiner.  

With respect to the calcaneal spur and 
pes planus of the veteran's right foot, 
the examiner should provide an opinion 
with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the veteran's 
military service or his service-connected 
residuals of an injury of the right foot, 
status post arthroplasty of the first 
metatarsophalangeal joint.  

The examiner should identify all symptoms 
and functional impairment due to the 
service-connected disability, and to the 
extent possible distinguish the service-
connected symptoms and functional 
impairment from any non-service-connected 
symptoms and functional impairment.  In 
particular, the examiner should indicate 
whether the right first 
metatarsophalangeal disability is 
manifested by malunion or nonunion of the 
tarsal or metatarsal bone.  If so, the 
examiner should comment on the severity 
of the malunion or nonunion. 

The examiner should indicate whether the 
functional impairment from the service-
connected right first metatarsophalangeal 
disability is equivalent to amputation of 
the great toe with removal of the 
metatarsal head.  

The examiner should also describe in 
detail the appearance and characteristics 
of scarring associated with the veteran's 
service-connected right first 
metatarsophalangeal joint disability, to 
include whether the scarring is tender or 
painful on objective demonstration.  The 
examiner should also provide an opinion 
concerning the impact of the disability 
on the veteran's ability to work.  

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

4.  The RO or the AMC should then 
adjudicate the veteran's claim for 
service connection for pes planus and 
calcaneal spur of the right foot and 
inform the veteran of his appellate 
rights with respect to this decision.

5.  The RO should then adjudicate the 
issue on appeal based on a de novo review 
of the record with consideration of 
whether assignment of a separate 
disability evaluation is appropriate for 
postoperative scarring.  If the benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

